Citation Nr: 1805800	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-33 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart condition, to include coronary artery disease claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for genitourinary condition, to include prostate condition claimed as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an April 2017 video conference hearing.  A transcript of the hearing has been associated with the file.

The Board notes that the Veteran initially requested both a Decision Review Officer (DRO) hearing and a Board hearing.  Subsequent to this request, the Veteran filed a statement and an Appellant's Brief, requesting a Board hearing in both documents.  As stated above, the Board hearing was held.  As no mention has been made regarding a DRO hearing, the Board finds that request withdrawn.  


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that the Veteran did not have verified service in Vietnam during the Vietnam era, and was not exposed to an herbicide agent, including Agent Orange, during his service.

2.  The preponderance of the probative evidence shows that the Veteran did not have verified service stationed at a Royal Thai Air Force Base as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter during the Vietnam era, and was not exposed to an herbicide agent, including Agent Orange, during his service.

3.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed coronary heart disease manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge.

4.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed prostate condition manifested during, or as a result of, active military service, or is otherwise etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for heart condition, to include coronary heart disease, to include as due to Agent Orange exposure, have not been met.  38 U.S.C. §§1101, 1110, 1111, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for genitourinary condition, to include prostate condition, to include as due to Agent Orange exposure, have not been met.  
38 U.S.C. §§1101, 1110, 1111, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, service connection for heart disease also may be presumed for those exposed to particular herbicide agents.  Veterans exposed to Agent Orange or other listed herbicide agents are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

For VA purposes, ischemic heart disease associated with herbicide agent exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary bypass surgery and Printzmetal's angina.  38 C.F.R. § 3.309 (e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more.  38 C.F.R. § 3.307(a)(6)(ii).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  For purposes of applying the presumption of exposure to herbicide agent under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009).

Effective June 2015, VA published an interim rule establishing a presumption of exposure to certain herbicide agents for Veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray a herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition.  80 Fed. Reg. 35246-01(June 19, 2015) (currently codified at 38 C.F.R. § 3.307(a)(6)(v)).  Notably, the designation of "UC-123" indicates that the particular aircraft was equipped with spray apparatus.  See Institute of Medicine, National Academy of Sciences, Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123 Aircraft 10 (2015).

VA has also published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crewmembers.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H ("M21-1").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1, Part IV.ii.1.H.5.a.  A section of this manual addresses herbicide exposure in Thailand during the Vietnam Era. (In this regard, the sense of the word "herbicide" as used in the manual is understood to mean "herbicide agent" as used in the regulation.)  The manual directs rating specialists to concede herbicide agent exposure to those who served in the U.S. Air Force at a number of Royal Thai Air Force Bases.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).  

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed.Cir.1994).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  

In determining whether service connection is warranted for a disability, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis 

Heart Condition

The Veteran contends that his heart condition is a result of his time in active service.  Specifically, he contends that this condition is a result of Agent Orange exposure while serving during the Vietnam era on the Royal Thai Air Force Bases of U-Tapao and or when stationed in Guam.  

He reports that while in service he was stationed at U-Tapao Air Station in Thailand where he worked as a jet engine mechanic.  During the hearing, he testified that he had no recollection of the type of planes he worked on.  He stated that an engine would come into the shop and they would not know what plane it came off of and they would tear it apart and rebuild it.  He later then testified that he believed Agent Orange was sprayed on the planes he worked on, stating that he worked on KC-135s, 130s and B-52s.  The Veteran also contends that exposure to Agent Orange could have occurred when he was in Guam.  His belief that he may have been exposed to Agent Orange while in Guam is based on an internet article that reported Agent Orange was used to kill weeds around the base and a statement by a VA doctor he saw once that told him his heart issue could be related to Agent Orange.  See April 2017 Hearing Transcript.  

Turning to the evidence of record, there are medical treatment records that indicate a diagnosis of coronary artery disease and a diagnosis of status post coronary bypass surgery.  See May 2012 Disability Benefits Questionnaire and May 2007 private medical treatment record.  Therefore, there is competent medical evidence establishing that the Veteran has a current diagnosis of a heart condition during the pendency of this appeal. 

Resolution of the Veteran's appeal turns on whether his current disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Here, the evidence shows that the Veteran has a current diagnosis of coronary artery disease, an enumerated disease associated with herbicide agent exposure under 38 C.F.R. § 3.309(e).  He does not contend that his heart condition had its onset in service or within a year of service, but rather asserts that he was first diagnosed with a coronary heart disease in 2007.  During his discharge examination in October 1972, an ejection murmur was noted.  This alone is not indicative of a diagnosis of a heart condition.  As there is no showing that coronary heart disease manifested to a degree of 10 percent within a year from separation from service-in January 1974, the presumption does not apply.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, as the Veteran does not contend, and the evidence of record, including service treatment records, does not otherwise show that his coronary heart disease had its onset in service, service connection on a direct basis is not warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, at primary issue in this case is the determination of whether or not the Veteran is entitled to a presumption of exposure to herbicide agent based on service during the Vietnam era.

The Veteran's DD Form 214 does not reflect Vietnam service.  It does illustrate his military occupational specialty as a jet engineer mechanic and his branch as Air Force.  

His military personnel records show that he was a jet engineer mechanic who performed repairs on engines, which included J57, J57-19/29WA, and 59W.  His records, including his April 1970 travel voucher, also show that he was stationed at U-Tapao in 1969 and that he was at Anderson Air Force Base in Guam. 

In a Memorandum for the Record, VA confirmed that the Department of Defense list shows that tactical herbicides were used in Thailand from April 2, 1964 through September 8, 1964.  The location was identified as the Pranbrui Military Reservation, not near any Royal Thai Air Force Base.  VA confirmed that a letter from the Department of the Air Force's letter shows that there are no records to indicate that there was any herbicide storage in Thailand, aside from the Pranbrui Military Reservation.  

An August 2011 formal finding indicates a lack of information required to corroborate the Veteran's allegation of exposure to herbicide agent while in service. 

After considering the evidence of record, including the evidence showing the Veteran was not in Vietnam or its inland waterways at any point, the Board finds that the presumption is not warranted and the evidence does not otherwise show by competent and credible evidence that the Veteran was exposed to herbicide agent in service.  The evidence does not show, nor does the Veteran contend that he was present on the landmass or the inland waters of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168.  There is also no evidence that he was exposed to herbicide agent while in Thailand.  He was at one of the Royal Thai Air Force Bases, but nothing in his military personnel records indicates, nor does the Veteran contend that he was a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter.  Additionally, the VA Memorandum confirmed that herbicide agents were not sprayed during the time frame when the Veteran was stationed at U-Tapao, nor were they stored at that location.  Lastly, there is no presumption VA recognizes with respect to Guam and Agent Orange exposure and there is nothing in the record to indicate the Veteran was actually exposed when stationed in Guam.  

Given the Veteran's concession that he was not in Vietnam, his vague belief that he may have been exposed to herbicide agent when in Guam, and the official records that confirms that he did serve in the Air Force, but he did not work on C-123 aircraft nor did he serve near the perimeter of an air base in Thailand, the weight of the evidence is against the conclusion the Veteran was exposed to herbicide agents.  

For these reasons and bases, the Board finds that the weight of the lay and medical evidence is against this claim.  As exposure to an herbicide agent is not demonstrated, presumption of service connection based on exposure to an herbicide agent is not indicated.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for coronary heart disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Prostate Condition 

The Veteran's claim was first stated as concerning prostate cancer.  During the April 2017 hearing the Veteran confirmed that he does not have a diagnosis of prostate cancer, nor had he ever had a diagnosis of such.  He appeared to be unclear as to a diagnosis.  He testified that he had prostate surgery which consisted of a removal of urethral blockage.  In response to the VLJ's questions during the hearing, he indicated that his diagnosis fell under a genitourinary condition.  

A review of the record indicates a current diagnosis of benign prostate hypertrophy without urinary obstruction.  See July 2012 VA medical treatment record.  As such, the Veteran has a current diagnosis and the remaining questions before the Board is whether there is an in-service disease or injury to which such disorder is etiologically related.  

The Veteran contends that his prostate condition is a result of in-service exposure to Agent Orange.  As stated above, there is nothing in the record to indicate the Veteran was actually exposed to herbicide agents.  In addition, prostate hypertrophy is not an enumerated disease under 38 C.F.R. 3.309.  In view of this, an award of service connection based on exposure to a herbicide agent in service is not indicated.  

There are no statements of record regarding a claimed in-service injury or illness that would indicate a correlation between his military service and current prostate disability.  And, the Veteran does not contend that he had a prostate condition in service.  In addition, the Board finds that the medical evidence of record does not support such a finding.  The Veteran's service treatment records are silent for complaints of or treatment for any symptoms related to a prostate condition and it is many years post service before any record of a prostate condition is seen.  These facts likewise, weigh against the veteran's claim, as there appear to be no in-service disease or injury to which current disability could relate.  

Lastly, there is no competent evidence of record to indicate a link between his current prostate condition and his military service.  There is no medical opinion of record regarding his prostate condition.  In this regard, a medical opinion is not required because the record before the Board does not indicate that his prostate condition had a causal connection to or was associated with the Veteran's active military service.  There is no indication beyond conclusory generalized statements by the Veteran of an event, injury or disease in service to which the claimed disability may be associated.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under the foregoing circumstances, a basis upon which to establish service connection for a genitourinary condition, to include a prostate condition, has not been presented.  


ORDER

Service connection for heart condition to include coronary disease as secondary to Agent Orange exposure is denied.

Service connection for genitourinary disability, to include prostate condition as secondary to Agent Orange exposure is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


